 WESTINGHOUSE LEARNING CORP.315Westinghouse Learning Corporation(Indiana)andLocalNo. 4, International Union,United PlantGuard Workers of America.Case 25-CA-3412December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn October 24, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended,and recommendingthatitceaseand desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions totheTrialExaminer'sDecision togetherwithasupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted.The rulings are herebyaffirmed.TheBoard has considered the Trial Examiner'sDecision,the exceptions and the brief,and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendationsof the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondent,WestinghouseLearning Corporation(Indiana),Edinburg,Indiana,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER,Trial Examiner:Pursuant toastipulationforcertificationupon consent electionexecutedbyWestinghouseLearningCorporation(Indiana),the Respondent,and Local No.4, InternationalUnion,United Plant Guard Workers of America, theUnion, and approved by the Regional Director of 25 oftheNational Labor Relations Board on November 8,1968, an election under the supervision of the RegionalDirectorwas held on November 20, 1968 amongemployees of the Respondent in an appropriate unithereinafter described.Of the 22 eligible voters, 13 votedfor the Union, 8 voted against the Union, and 1 ballotwas challengedby the Union.On November 25, 1968, the Respondent filed timelyobjections to the election alleging coercive conduct byunion officials and other persons precluding a free choiceby employees in the election. The Respondent thereforerequested that the election be set aside. An administrativeinvestigationof the objections was conducted by theregional office.All parties submitted evidence in supportof their positions.No formal hearing was held on theobjections.On January 2, 1969, the Acting Regional Directorissued his report on objections and recommendations tothe Board,inwhich, after a recitation of evidence, theActingRegionalDirectorfoundtheRespondent'sobjections to the election not to be sustained. Hethereupon recommended to the Board that the objectionsbe overruled and that the Union be certified as thecollective-bargaining representative.On January 22, 1969, the Respondent filed with theBoard inWashington,D.C., exceptions to the ActingRegional Director'sreport and recommendations, alongwith a supporting brief.On May 12, 1969, the Board issued a decision andcertification of representative in which the Board,in sum,accepted the Acting Regional Director's conclusions as tothe Respondent's objections and certified the Union as thecollective-bargainingrepresentative in the appropriateunit. The Board said in part,Upon the entire record in this case, including theEmployer'sexceptionstotheActingRegionalDirector's Report, and the Employer's brief in supportthereof, the Board finds:5.We conclude that the Employer's exceptions raiseno material or substantial issues of fact or law whichwouldwarrantreversalof the Acting RegionalDirector's findings,conclusions and recommendations,or require a hearing.THE UNFAIR LABOR PRACTICE CASEOn June 3, 1969, the Union filed the instant chargealleging,interalia,thatsincethecertificationtheRespondent had refused to bargain with the Union. OnJuly 17, 1969, the General Counsel, by the RegionalDirector for Region 25 issued a Complaint and Notice ofHearing alleging that the Respondent had committedunfair labor practices in violation of Section 8(a)(1) and(5) and Section 2(6) and (7) of the Act by refusing tobargain with the Union on request.In due course the Respondent filed an answer andamended answer in which it admitted substantialallegations of the complaint,denying only allegations inparagraph 5(b) and 5(c) of the complaint which asserted'Official noticeis taken of the record in the representation proceeding,Case 25-RC-3905,as the term"record"is defined in Section 102.68 andGoldenAge Beverage Co..167 NLRB No. 24, enfd. 415 F.2d 26 (C.A. 5);102.69(f) of the Board's rules(Rules and Regulations and StatementsofIntertype Co v. Peneio,269 F. Supp 573 (D.C. Va., 1967);Intertvpe Co.Procedure, National LaborRelations Board, Series 8,as amended).Seev.N.L.R.B.,401 F.2d 41 (C A.4); Follett Corp.,164 NLRB No. 47, enfd.LTV Electrosystems. Inc.,166 NLRBNo. 81, enfd.388 F.2d 683 (C.A. 4),397 F.2d 91 (C.A. 7); Section 9(d) of the National Labor Relations Act.180 NLRB No. 54 316DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the majority of the Respondent's employees hadfreely selected the Union as their collective-bargainingrepresentativeand that the Union had been validlycertified as such representative, and allegations in otherparagraphs of the complaint to the effect that theRespondent had engaged in unfair labor practices byrefusing to bargain with the Union.On August 25, 1969, Counsel for the General Counselfiled a motion to strike portions of Respondent's answerandmotionforsummary judgment.TheGeneralCounsel'smotion requested (1) that the Respondent'sdenial of paragraphs 5(b) and 5(c) of the complaint bestricken on the ground that the Board had determined theissue of the Union's representative status and that theRespondent's denials in that connection were therefore"sham"; and (2) that summary judgment be entered forthe reason that all material facts are either established bythe official record or admitted. On August 29, 1969, Iissued an order to show cause on the General Counsel'smotions returnable September 15, 1969, subsequentlyextendedtoSeptember30,1969.ThereaftertheRespondent filed a memorandum in opposition to GeneralCounsel'smotion for summary judgment and to strike.No other responses to the order to show cause have beenreceivedRULING ON MOTION FOR SUMMARY JUDGMENTThe Respondent admits its refusal to bargain with theUnion. Its position is that its objections to the electionand its request for hearing thereon were improperlyoverruled or denied, that the Union consequently has notbeen legally designated by the employees as theircollective-bargainingrepresentative,andthatthecertification of the Union as such representative thereforeis invalid.More specifically the Respondent contends thatthe Regional Director did not consider material portionsof the Respondent's evidence, and further that he actedupon evidenceex parseand improperly made credibilityfindings. The Respondent also states that in the absence ofa hearing it cannot be said that the issues raised by itsobjections have been litigated. It furtherasserts(citing inthisconnectionPepsi-ColaBuffaloBottlingCo.v.N.L.R.B.,409 F.2d 676), that even if litigated the issueshave not been resolved by the Board, for the reason thattheBoard did not review the findings of the RegionalDirector, and the certification is therefore faulty as amatter of law. In addition the Respondent contends thattheBoard's failure to review the Regional Director'sDecisionwas in derogation of the stipulation andagreement of the parties, which provided that objectionsto the election would be determined by the Board and notby the Regional Director, and that for this reason also theUnion has not been properly certified. In summary theRespondent's position is that it has raised substantial andmaterial issues which were not litigated or reviewed in therepresentation case and thus require hearing, which to thispoint has been denied.Ihave concluded that the Respondent's contentionsmay not be sustained by me.ItisestablishedBoard policy, in absence of newlydiscoveredorpreviouslyunavailable evidence not topermit litigation before a trial examiner in a complaintcase of issues which were or could have been litigated in aprior related representation proceeding.' This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised.' The Board has determined that the Respondent'sobjections presented no such issues here.It is true that the Respondent contends that the issueswere not litigated or reviewed in the representation case.However, upon this record I do not find that contentionsustained.Certainlytheissueswerepresentedfordetermination, first to the Acting Regional Director in theform of the objections and supporting material submittedto him by the Respondent, and later to the Board in theexceptionswhich the Respondent filed to the ActingRegionalDirector'sReportandRecommendationsdisposing of objections. The Board's Decision purported topass on them. It is therefore found that the issues raisedby the Respondent's objections to the election werelitigated in the representation case within the meaning ofthe Board's procedures. In any event, actual litigation ofan issue ina representation case is not required in orderto preclude litigation of that issue in a subsequent relatedunfair labor practice proceeding. It is enough that theissuecould have been raised in the representation case. Cf.Section 102.67(f) of the Board's rules.We come then to the contention that the Board neitherdecided the objectionsissuesnor reviewed the RegionalDirector's findings on them.The Board's rulesauthorize the Board in the case of astipulationforcertificationupon consent election todetermine whether exceptions to the Regional Director'sreport on objections raise substantial and materialissues.Thus, Section 102.69(e) of the Rules provides, in part, asfollows:[If] . .itappears to the Board that such exceptions donot raise substantial and materialissueswith respect tothe conduct or results of the election, the Board maydecide the matter forthwith upon the record, or maymake other disposition of the case. If it appears to theBoard that such exceptionsraisesubstantialandmaterialfactual issues, theBoardmay direct theregional director or other agent of the Board to issueand cause to be served on the parties a notice of hearingon said exceptions before a hearing officer.In itsDecision and Certification of Representative theBoard specifically found that the Respondent's exceptionsraised "no material or substantialissuesof fact or lawwhich would . . . require a hearing." The Board thereforeappears to have acted in accordance with the authorityprovided in Section 102.69(e) and to have decided thecase, as required by the stipulation.With respect to the Respondent's contention that theBoard did not review the Regional Director's findings andconclusions, it is to be noted that the Board's Decisionstates that the Board made its findings "upon the entirerecord in this case." This is to be interpreted as astatement that the Board considered all the evidence in the'Krieger-Ragsdale& Co, Inc.,159NLRB 490,enfd. 379 F 2d 517(C.A 7), cert.denied389 U.S 1041,N.L R B v.Macomb Pottery.376F.2d 450 (C A. 7),HowardJohnsonCompany,164NLRB No 121;Metropolitan Life Insurance Company,163 NLRB No. 71 SeePittsburghPlateGlassCo v N L.R.B.313US 146,162,NLRB Rules andRegulations, Section 102 67(f) and 102 69(c).'O K Van and Storage,Inc,127 NLRB 1537, enfd. 297 F 2d 74 (C A5)SeeAir Control Window Products,Inc, 355 F 2d 245, 249 (C A 5)"If there is nothing to hear, then a hearing is a senseless and uselessformality." See alsoN L R Bv.BalaShoeCo., 377F 2d 821,826 (C A4), ". . . there is no requirement, constitutional or otherwise,that there bea hearing in the absence of substantial and material issues crucial todetermination of whether NLRB election results are to be accepted forpurposes of certification " WESTINGHOUSE LEARNING CORP.317record, as well as the findings and recommendations ofthe Regional Director. This would appear to constitute areview of the Regional Director's action. ThePepsi-Colacase, being based on the premise that the Board had notreviewedtheRegionalDirector'sfindingsthere,isconsequently inapplicable here. But even if the Board hasnot reviewed the Regional Director's action, the TrialExaminer has no authority to disregard the Board'scertification. If there has been error the Respondent mayrequest the Board for reconsideration and in the event ofadversedecisiontheRespondentmay present itscontentions to the Circuit Court on a petition for reviewor enforcement of any subsequent Board order.In sum, then, it is found that the Board has concludedon the basis of the record that the Respondent'sObjections did not raise material and substantial issuesrequiring hearing, that all issues raised by the objectionshave been litigated and resolved in the representation case,that the Board reviewed the evidence, the record, and thefindings and recommendations of the Regional Directorand that such action complied with the Act and therequirements of the stipulation for certification uponconsent election.At this stage of the proceeding thesedeterminations by the Board are the law of the case. Itfollows that the Union has been properly certified as therepresentative of the employees, that the Respondent hasraisedno unresolved matters requiring an evidentiaryhearing, and that the Respondent's admitted refusal tobargain with the Union is a violation of the Act. Themotion of Counsel for the General Counsel for summaryjudgment is therefore appropriate and is granted.However, the motion of counsel for the General Counselto strike portions of the Respondent'sanswer relating toparagraph 5(b) and 5(c) of the Complaint is denied. Sincethoseportionsof the Answertake issuewith theconclusion that the Union is the legal representative of theemployees in the appropriate unit, they must stand if theRespondent is to have an issue to contest before the Boardand the Courts. They are thereforenot sham issues.Without such denials the Respondent would have nothingto litigate, or any ground to oppose summary judgment.That a pleading may not be substantiated by the evidenceisnot a ground for striking it in the absence of a finalunreviewable judgment on the subject of the pleading.Upon the record before me I therefore grant the motionfor summary judgment, deny the motion to strike portionsof the Answer,and make thefollowing further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein,a corporation duly organized under,and existingby virtue of, the laws of the State of Delaware.Atalltimesmaterialherein,Respondenthasmaintained its principal office and place of business atEdinburg, Indiana, herein called the facility, and is, andhasbeenatalltimesmaterialherein,continuouslyengaged at said facility in the business of operating andmanagingthe Atterbury Job Corps Center.During the past year, a representative period,Respondent in the course and conduct of its businessoperations, purchased, transferred, and delivered to itsfacility,goodsandmaterialsvalued in excess of$50,000.00 which were transported to said facility directlyfrom States other than the State of Indiana.Respondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section2(6) and (7) of the Act.I1.THE LABOR ORGANIZATION INVOLVEDThe Union is,and has been at all timesmaterial herein,a labor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESAllsecuritypatrolmenemployeesofRespondentemployed at the Atterbury Job Corps Center in Edinburg,Indiana,excludingofficeclerical,foodservice,maintenance,custodial,andwarehouseemployees,technical and all other employees, professional employees,sergeants,chiefs,captains,and other supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.On November 20, 1968, a majority of the Respondent'semployees in the appropriate unit designated and selectedtheUnion as their bargaining representative by secretballot election, and on May 12, 1969, the Board certifiedthe Union as such representative. Since May 27, 1969, theRespondent has refused to bargain with the Union ascollective-bargainingrepresentative in the appropriateunit. By such action the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) of the Actandhas interferedwith,restrainedand coerced itsemployees in violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissue thefollowing:RECOMMENDED ORDERA. For the purpose of determining the duration of thecertification,the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusivebargainingrepresentative in the appropriateunit.'B.Westinghouse Learning Corporation (Indiana), itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local No. 4,InternationalUnion,United Plant Guard Workers ofAmerica,astheexclusivecollective-bargainingrepresentativeoftheemployees in the followingappropriate bargaining unit:AllsecuritypatrolmenemployeesofRespondentemployed at the Atterbury Job Corps Center inEdinburg,Indiana,excludingofficeclerical,foodservice,maintenance,custodial,andwarehouseemployees,technicalandallotheremployees,professional employees, sergeants, chiefs, captains, andother supervisors as defined in the National Labor'the purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period providedby law.SeeMar-JacPoultry Co ,136NLRB 785,CommerceCo., d/b/a Lamar Hotel,140 NLRB226, 229, 328F.2d 600(C A. 5), certdenied379 U.S.817.Burnett Construction Co .149 NLRB 1419, 1421, 350 F.2d 57 (C A. 10). 318DECISIONSOF NATIONALIABOR RELATIONS BOARDRelations Act(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective-bargaining representative.2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request bargain collectively with Local No 4,InternationalUnion,United Plant Guard Workers ofAmerica,astheexclusiverepresentativeofalltheemployees in the appropriate unit with respect to rates ofpay,wages, hours of employment, and other terms andconditionsof employment, and embody in a signedagreement any understanding reached.(b) Post at its place of business in Edinburg, Indiana,copies of the attached notice marked "Appendix "5 Copiesof said notice on forms provided by the Regional DirectorforRegion 25, shall, after being duly signed by anauthorized representative of the Respondent, be posted bytheRespondent immediately upon receipt thereof andmaintainedby the Respondent for a period of 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, inwriting,within 20 days from receipt of this recommendedOrder what steps the Respondent has taken to complyherewith.6DatedByNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal No. 4, International Union, United Plant GuardWorkersofAmerica,astheexclusivecollective-bargaining representative of all the followingemployeesAll security patrolmen employees employed at ourAtterbury Job Corps Center in Edinburg,Indiana,excluding office clerical, food service,maintenance,custodial, and warehouse employees, technical and allother employees, professional employees, sergeants,chiefs, captains, and other supervisors as defined inthe National Labor Relations ActWE WILL NOT interfere with the efforts of the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representativeWE WILL bargain collectively with the Union as theexclusivecollective-bargainingrepresentativeof theemployees in the appropriate unit, and if anunderstanding is reached we will sign a contract withthe Union'In the event no exceptions are filed as provided by Section 102 46 of theRulesandRegulationsoftheBoard,thefindings,conclusions,recommendations,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and order,and all objections thereto shallbe deemed waived for all purposes In the event that the Board'sOrder isenforced by a judgment of a United States Court of Appeals,the words inthe notice reading"Posted by order of the National Labor RelationsBoard"shall be changed to read "Posted pursuant to a Judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board "'In the event that these recommendations are adopted byte Board, thisprovision shall be modified to read"Notify the Regional Director forRegion 25,inwriting, within 10 days from the receipt of this order whatsteps the Respondent has taken to comply herewith "APPENDIXWESTINGHOUSELEARNING CORPORATION(INDIANA)(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be uirected to the Board's Office,614 ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921